This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 KENT M. WEISNER,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 31,832

 5 SAN JUAN COUNTY NM BOARD
 6 OF COUNTY COMMISSIONERS and
 7 OFFICE OF COUNTY CLERK,

 8          Defendant-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
10 Judge Thomas J. Hynes, District Judge

11 Kent M.Weisner
12 Kirtland, NM

13 Pro se Appellant

14 Douglas A. Echols
15 Aztec, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
 1        Plaintiff is appealing, pro se, from a district court order dismissing his

 2 complaint. We issued a calendar notice proposing to dismiss. Plaintiff has responded

 3 with a memorandum in opposition. Not persuaded by Plaintiff’s arguments, we

 4 dismiss the appeal.

 5        Plaintiff is appealing from a district court order dismissing his complaint. The

 6 judgment was filed on December 1, 2011. [RP 63] On December 7, 2011, Plaintiff

 7 filed a motion to reconsider that order. [RP 64] Plaintiff filed a notice of appeal from

 8 the underlying order on December 1, 2011. [RP 67] There is no indication in the

 9 record proper that the district court ruled on Plaintiff’s motion to reconsider, and

10 Plaintiff’s memorandum in opposition indicates that no ruling has been entered. The

11 district court was required to rule on the post-judgment motion and it was not deemed

12 denied by the passage of time. See Rule 1-059(E) NMRA; Albuquerque Redi-Mix,

13 Inc. v. Scottsdale Ins. Co., 2007-NMSC-051, ¶ 15, 142 N.M. 527, 168 P.3d 99

14 (holding that a Rule 1-059(E) motion is not subject to automatic denial). Thus, we

15 conclude that Plaintiff’s appeal is premature without an order denying his motion. See

16 generally Kelly Inn No. 102, Inc. v. Kapnison, 113 N.M. 231, 236, 824 P.2d 1033,

17 1038 (1992) (discussing principles of finality).

18        For these reasons, we dismiss Plaintiff’s appeal as premature.

19        IT IS SO ORDERED.


                                              2
1                                       ________________________________
2                                       TIMOTHY L. GARCIA, Judge



3 WE CONCUR:



4 _______________________________
5 MICHAEL E. VIGIL, Judge



6 _______________________________
7 LINDA M. VANZI, Judge




                                    3